ì\   AO 399 (01/09) Waiver of        rhe Service   of sunmors



                                                    lJNnsn Srarps Dlsrzucr Counr
                                                                                         for the
                                                                          Eastern Dístrict of Tennessoe


      " -**--_ __* ASLlroN !:lu'çllF"F_, çT AL.                                             )
                                          ptaíntîfl
                                                                                            )
                                                                                            )      Civil Action No, 4;19-CV-00028-CLC-SKL
                 QE   lll S-E-{AcKs-o l! "e¡ d RVSHARE, LLC                                 )
                                         Defendant                                          )

                                                           IV¡\IVER OF TI'ID SARVICE OF SUNIIIONS

     To:        Benjamin C. Aaron
                      (Nane oJ'the plain(ifi"s attorney or unrepresented pløítttil/)


             L have received your request to waive selice of a surnmons in this action along with a copy of the complaint,
     two copies of this waivel: form, and a prepaid means of retuming one signed copy of the fornr to you,

                  I, or the cntily I represent,           ägree to save the €xperìsç of serving a sulnmons and cornpiaint in this case.

               I understand that I, or the errtity I represcnt, will keep all defenses or objections to the lar,vsuit, the oourt's
     jurisdiction, and the venue of the action, but that I r.vaive any objections to the atrsence of a snnurons or of seruice,

                  I
              also unclerstand that I, or the entity I reprcsent, must file and serve                                           or a motion unde¡ Ruie l2 lvithin
     60 <lays      from     . " .0þ!2_3J20|9                     .,---.*-,
                                                          the datc u'hcn this request                                       (or 90 days ifit rvas         <le the
     United States). If I fhil to do so, a default juclgrnent rvill be entcred against                                    the entity I


     n,t",       fulzølrq
                                        -
                                                                                                                                                           L*
                                                                                                                          of the atlorney or ufircpre¡^ented paily

            I
                        naftte                        sct"vtce     3Ut¡t¡nans
                                                                                                                    ilioa o
                                                                                                    I tlniorr Eb. Sl€'ïoo
                                                                                                    0ttdt a¡lÞAq,                      rxl        b?H o¿
                                                                                                   6nt                          E-maìl

                                                                                                        Cqzel 13o- fugq
                                                                                                                     numbcr    Telephone


                                                         Dufy to Àvoid tJnncce,ssnr'y Expenses of Serving n Sr¡mmons


     the United States    will bc required to pay       the expcnses olservice, nnlcss thc dcfentl¡nt o-haris gorrd cil\rr-c   li¡'thc frihire.
                  "Gond causc'n does ro¿ include u belir¡l tfi¡t the laivsui( is groundless, or lhat it has been brought in an inrpropel ycnile, or th¡t lhe court has
     no   jurisdiction over thls matter or over the defcn<lonl or tltc dclcÍ{lant's propcrly.

                  Ifthe waiver   is signed and retulned, you can         still make these and all other defenses   ancl objections, brìt you oânnot objcct to thc absence   of
     a strmmons or     of service.




t,
     Case 4:19-cv-00028-CLC-SKL Document 12 Filed 06/05/19 Page 1 of 1 PageID #: 53
